



EXHIBIT 10.7
FORM OF
LEASE GUARANTY (POOL #[__])


THIS LEASE GUARANTY (this “Guaranty”) is made and given as of April 14, 2016, by
BOB EVANS FARMS, INC., a Delaware corporation (“Parent”), and BEF FOODS, INC.,
an Ohio corporation (“BEF”) (Parent and BEF being collectively “Guarantors” and
severally a “Guarantor”), in favor of NATIONAL RETAIL PROPERTIES TRUST, a
Maryland real estate investment trust (“Landlord”). The liability of the
Guarantors under this Guaranty shall be joint and several.


W I T N E S S E T H


WHEREAS, Landlord desires to purchase certain parcels of real property, together
with all buildings, improvements and fixtures located thereon, now or in the
future, and all rights, privileges, tenements, easements, licenses,
hereditaments and appurtenances belonging or pertaining thereto, each as
identified on Exhibit A attached hereto (collectively, the “Property”) from Bob
Evans Farms, LLC, an Ohio limited liability company (“Tenant”), and,
contemporaneously with the closing of the purchase of the Property, lease the
Property to Tenant pursuant to that certain Master Lease Agreement (the
“Lease”), dated as of even date with this Guaranty, by and between Landlord, as
landlord, and Tenant, as tenant, to which reference is made for all of the terms
and provisions thereof;


WHEREAS, Landlord is unwilling to purchase the Property or enter into the Lease
unless Guarantors execute and deliver to Landlord this Guaranty, and, therefore,
Guarantors execute and deliver this Guaranty to Landlord in order to induce
Landlord to purchase the Property and to enter into the Lease;


WHEREAS, Guarantors acknowledge that, because of Parent’s ownership and control
of Tenant, Tenant being a customer of BEF and BEF and Tenant having other
business relationships, Parent and BEF will substantially benefit, directly and
indirectly, from the sale of the Property to Landlord and Landlord’s leasing of
the Property to Tenant. For this and other valuable consideration, Guarantors
hereby assume and agree to perform the Guaranteed Obligations (hereinafter
defined) in accordance with the terms hereof and the other obligations set forth
herein; and


WHEREAS, each of Guarantors has received a copy of the Lease, has examined the
Lease, and is familiar with all of the terms, conditions and provisions
contained in the Lease.


NOW, THEREFORE, in consideration of the foregoing and in further consideration
of the sum of ten dollars ($10.00) paid to Guarantors, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, Guarantors hereby agree as follows:


1.Guarantors unconditionally guarantee to Landlord the full, faithful and
punctual payment of all rental, sums, costs, expenses, charges, payments and
deposits (including sums payable as damages upon a default under the Lease) (or
any part thereof) which are at any time payable by


1



--------------------------------------------------------------------------------







Tenant under the Lease in accordance with the Lease, and the full, faithful and
punctual performance, fulfillment and observance of all of each covenant,
condition and obligation of the Lease to be performed, fulfilled or observed by
Tenant (collectively, the “Guaranteed Obligations”).


2.This Guaranty is an unconditional, irrevocable and absolute guarantee of
payment and performance. If for any reason any provision of the Lease shall not
be faithfully performed or observed by Tenant as required thereby, or if the
rental or any other sums, costs, expenses, charges, payments or deposits, or any
part thereof, payable under the Lease shall not be paid when due in accordance
with the provisions of the Lease, Guarantors will promptly perform or observe,
or cause the performance or observance of each such provision, and will
immediately pay such rental or other sums, costs, expenses, charges, payments or
deposits then due and payable to the Person entitled thereto pursuant to the
provisions of the Lease. Guarantors also agree to pay to such Person the
reasonable costs and expenses of collecting any such rental or any other sum,
cost, expense, charge, payment or deposit at any time payable by Tenant under
the Lease. Landlord shall have the right to enforce this Guaranty against either
or both of the Guarantors regardless of the receipt by Landlord of additional
security or the enforcement of any remedies against such security or the release
of such security.


3.Anything in this Guaranty to the contrary notwithstanding, Guarantors shall
not take any action, or cause or permit any Person to take any action (other
than actions of Tenant not prohibited by the Lease), and Guarantors hereby
irrevocably waive to the extent permitted by applicable law any and all rights
that either of them may otherwise have at law or in equity, to enjoin, interfere
with, restrict or limit, in any way whatsoever, any demand or any payment to
Landlord under the Lease or this Guaranty. If either Guarantor, or any Person on
either Guarantor’s behalf or at either Guarantor’s direction, brings any
proceeding or action to enjoin, interfere with, restrict, or limit, in any way
whatsoever, anyone or more demands or payments under the Lease or this Guaranty,
Guarantors shall be liable, jointly and severally, for any and all damages
resulting therefrom or arising in connection therewith, including, without
limitation, reasonable attorney’s fees and costs. This Section 3 shall not be
construed to preclude Tenant from asserting any defenses it may have or be
permitted under the Lease.


4.Guarantors’ duty to pay and perform the Guaranteed Obligations shall in no way
be released, affected or impaired by reason of the happening from time to time
of any of the following, whether or not any Guarantor has received notice
thereof or consented thereto: (a) the waiver by Landlord or its successors or
assigns of the performance or observance by Tenant of any provision of the
Lease; (b) the extension of the time for payment by Tenant of any rental or any
sums, costs, expenses, charges, payments or deposits or any part thereof, owing
or payable under the Lease, or of the time for performance by Tenant of any
other obligations under or arising out of or on account of the Lease or any
extension or renewal thereof; (c) the assignment, subletting or mortgaging or


2



--------------------------------------------------------------------------------







the purported assignment, subletting or mortgaging of all or part of Tenant’s
interest in the Lease, whether or not permitted by the Lease; (d) the
modification or amendment (whether material or otherwise) of any obligation of
Tenant as set forth in the Lease; (e) the taking or the omission of any actions
referred to in the Lease; (f) the failure, omission or delay of Landlord to
enforce, assert or exercise any right, power or remedy conferred on Landlord in
the Lease or by law or any action on the part of Landlord granting indulgence or
extension in any form, or for failing to recognize, observe or protect any legal
or equitable rights Guarantors or either of them may have with respect to
Tenant, the Lease or the Property; (g) the failure of any Person to perform any
obligation to Landlord; (h) the voluntary or involuntary liquidation,
dissolution, sale or other disposition of all or substantially all of the
assets, marshaling of assets and liabilities, receivership, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment of, or other similar proceeding
affecting Tenant, either or both Guarantors or any Person or any of their
respective assets, or the disaffirmance of the Lease or any other action by a
trustee or other Person in any such proceeding; (i) the release of Tenant from
performance or observance of any provision of the Lease by operation of law; (j)
any disability or other fact or circumstance that might give rise to a legal or
equitable defense to Tenant or either or both Guarantors; (k) the receipt and
acceptance by Landlord of notes, checks or other instruments for the payment of
money made by Tenant, or any extensions or renewals thereof; or (l) the renewal
or extension of the term of the Lease.


5.(a)    To the extent permitted by applicable law, each of Guarantors hereby
expressly waives: (i) notice of acceptance of this Guaranty, protest, demand and
dishonor, presentment and demands, of any kind now or hereafter provided for by
any statute or rule of law; (ii) notice of any actions taken by Landlord or
Tenant under the Lease or any other agreement or instrument relating thereto;
(iii) notice of any and all obligations or liabilities contracted or incurred by
Tenant and any and all defaults by Tenant in the payment of Annual Base Rental
or other rent, charges or amounts, or of any other defaults by Tenant under the
Lease; (iv) all other notices, demands and protests, and all other formalities
of every kind in connection with the enforcement of the Guaranteed Obligations,
omission of or delay in which, but for the provisions of this Section 5, might
constitute grounds for relieving such Guarantor of its obligations hereunder;
(v) any requirement that Landlord protect, secure, perfect, insure or proceed
against any security interest or lien, or any property subject thereto, or
exhaust any right or take any action against Tenant or any other person or
entity (including the other Guarantor) or against any collateral; and (vi) the
benefit of any statute of limitations relating to such Guarantor’s liability
under this Guaranty.


(b)Neither Guarantor shall impose any counterclaim or counterclaims or claims
for setoff, recoupment or deduction of rent otherwise available to Tenant in any
action brought by Landlord against Guarantors or either of them under this
Guaranty, other than a defense of payment or performance. In addition, each
Guarantor hereby expressly waives to the extent permitted by


3



--------------------------------------------------------------------------------







applicable law, both with respect to the Lease and with respect to this
Guaranty, any and all rights which are waived by Tenant under the Lease, in the
same manner as if all such waivers were fully restated herein. The liability of
each Guarantor under this Guaranty is primary and unconditional.


(c)Each Guarantor hereby expressly waives to the extent permitted by applicable
law any and all protections or rights afforded to it as a guarantor under the
laws of the state of Ohio, and expressly waives to the extent permitted by
applicable law any and all protections or rights afforded to it as a guarantor
under the laws of any state where the Property, or any portion thereof, may be
located.


(d)Each Guarantor hereby expressly waives to the extent permitted by applicable
law any and all rights to defenses arising by reason of: (i) any “one-action” or
“anti-deficiency” law or any other law that may prevent Landlord from bringing
any action, including a claim for deficiency, against such Guarantor before or
after Landlord’s commencement or completion of any action against Tenant or the
other entity; (ii) any election of remedies by Landlord (including, without
limitation, any termination of the Lease) that destroys or otherwise adversely
affects such Guarantor’s subrogation rights or such Guarantor’s rights to
proceed against Tenant for reimbursement; (iii) any disability, insolvency,
bankruptcy, lack of authority or power, death, insanity, minority, dissolution,
or other defense of Tenant, or of any other person or entity, or by reason of
the cessation of Tenant’s liability from any cause whatsoever, other than full
and final payment and performance of the Guaranteed Obligations; (iv) any right
to claim discharge of any or all of the Guaranteed Obligations on the basis of
unjustified impairment of any collateral for the Guaranteed Obligations; (v) any
change in the relationship between either Guarantor and Tenant; any change in
the relationship between the Guarantors; or any termination of any such
relationship; (vi) any irregularity, defect or unauthorized action by any or all
of Landlord, Tenant, or surety, or any of their respective officers, directors,
managers, partners or other agents in executing and delivering any instrument or
agreements relating to the Guaranteed Obligations or in carrying out or
attempting to carry out the terms of any such agreements; (vii) any assignment,
endorsement or transfer, in whole or in part, of the Guaranteed Obligations,
whether made with or without notice to or consent of Guarantors or either of
them; (viii) the recovery from Tenant or any other Person becomes barred by any
statute of limitations or is otherwise prevented; (ix) the benefits of any and
all statutes, laws, rules or regulations which may require the prior or
concurrent joinder of any other party to any action on this Guaranty; (x) any
release or other reduction of the Guaranteed Obligations arising as a result of
the expansion, release, substitution, deletion, addition, or replacement
(whether or not in accordance with the terms of the Lease) of the Property or
any part thereof; or (xi) any neglect, delay, omission, failure or refusal of
Landlord to take or prosecute any action for the collection or enforcement of
any of the Guaranteed Obligations or to foreclose or take or prosecute any
action in connection with any lien or right of security (including perfection
thereof) existing or to exist in connection with, or as security for, any of the
Guaranteed Obligations, it being the


4



--------------------------------------------------------------------------------







intention hereof that each Guarantor shall remain liable as a principal on the
Guaranteed Obligations notwithstanding any act, omission or event that might,
but for the provisions hereof, otherwise operate as a legal or equitable
discharge of such Guarantor. Each Guarantor hereby waives to the extent
permitted by applicable law all defenses of a surety to which it may be entitled
by statute or otherwise.


6.No waiver by Landlord of the payment by a Guarantor of any of its obligations
contained in this Guaranty, nor any extension of time for the payment by a
Guarantor of any such obligations, shall affect or impair this Guaranty or
constitute a waiver or relinquishment of any rights of Landlord hereunder for
the future. No action brought under this Guaranty against either or both
Guarantors and on recovery had in pursuance thereof shall be any bar or defense
to any further action or recovery which may be brought or had under this
Guaranty by reason of any further default of Tenant.


7.Each Guarantor agrees that its obligations under this Guaranty shall not be
released, impaired or affected in any way by: (a) its bankruptcy, reorganization
or insolvency under any law, or any action of a trustee in any such proceeding;
(b) bankruptcy, reorganization or insolvency under any law of the other
Guarantor, Tenant or any other party, or any action of a trustee in any such
proceeding; (c) failure of any other party to perform its obligations to
Landlord; or (d) any other circumstance that might constitute a legal or
equitable defense to its obligations under this Guaranty. Further, each
Guarantor agrees that, in the event of the rejection or disaffirmance of the
Lease by Tenant or Tenant’s trustee in bankruptcy, pursuant to bankruptcy law or
any other law affecting creditors’ rights, such Guarantor will, if Landlord so
requests, assume severally or on a joint and several basis with the other
Guarantor all obligations and liabilities of Tenant under the Lease, to the same
extent as if such Guarantor was a party to such document and there had been no
such rejection or disaffirmance; and such Guarantor will confirm such
assumption, in writing, at the request of Landlord upon or after such rejection
or disaffirmance.


8.If at any time payment of any of Tenant’s obligations under the Lease is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of Tenant or any other guarantor of the Lease, the
obligations of each Guarantor hereunder with respect to such payment shall be
reinstated at such time as though such payment had not been made.


9.The liability of each Guarantor, in accordance with the other provisions of
this Guaranty, is coextensive and also joint and several with that of Tenant and
the other Guarantor, and action may be brought against either Guarantor or the
Guarantors jointly and carried to final judgment either with or without making
Tenant or the other Guarantor a party thereto. The obligations of each Guarantor
hereunder shall not be assigned or delegated.




5



--------------------------------------------------------------------------------







10.All of Landlord’s rights and remedies under the Lease and under this Guaranty
shall be distinct, separate and cumulative, and no such right or remedy shall be
exclusive of or a waiver of any of the others. Guarantors, jointly and
severally, shall pay to Landlord all of Landlord’s out-of-pocket expenses
incurred in enforcing this Guaranty, including, but not limited to, reasonable
attorneys’ fees.


11.Each Guarantor represents that it has made its own arrangements for keeping
itself informed of changes or potential changes affecting Tenant including
Tenant’s financial condition.


12.Within ten (10) days after Landlord’s written request, each Guarantor shall
execute and deliver to Landlord a written statement certifying: (a) the
continuing effect and enforceability of this Guaranty; (b) the absence of any
modification of this Guaranty or, if there has been any such modification,
stating the same; and (c) any other matter concerning this Guaranty or the Lease
as Landlord may reasonably request from time to time. Each such statement shall
be addressed to, and may be relied upon (and the certificate shall so recite)
by, Landlord, Lender (as that term is defined in the Lease), any actual
purchaser of all or part of the Property and such purchaser’s Lender.


13.Until all of the Guaranteed Obligations of Guarantors hereunder shall have
been performed or satisfied in full, each Guarantor (i) shall not have a right
of subrogation against Tenant by reason of such Guarantor’s performance under
this Guaranty or monies or obligations owed by Tenant to such Guarantor; (ii)
waives any right to enforce any remedy which such Guarantor now has or may
hereafter have against Tenant by reason of such Guarantor’s performance under
this Guaranty; (iii) subordinates any liability or indebtedness of Tenant now or
hereafter held by or owed to such Guarantor to the Guaranteed Obligations; (iv)
shall pay prior to delinquency every tax, assessment, fee and charge and file
each report required by any taxing authority for such Guarantor or its assets;
(v) shall promptly notify Landlord of any material default of the Lease, or any
event or condition that might have a material adverse effect upon such
Guarantor’s ability to pay and perform the Guaranteed Obligations; (vi) shall,
at all times, remain adequately capitalized to honor such Guarantor’s
obligations hereunder; and (vii) shall do such further acts and execute and
deliver Landlord all such additional conveyances, certificates, instruments and
other assurances as Landlord may from time to time reasonably require to
protect, assure or enforce its interests, rights and remedies under this
Guaranty.


14.Until all of the Guaranteed Obligations of Guarantors hereunder shall have
been performed or satisfied in full, (i) neither Guarantors shall, without the
prior written consent of Landlord, in each instance, assign (whether directly or
indirectly, voluntary or involuntary), in whole or in part, this Guaranty or any
obligation hereunder and any purported assignment in violation of this clause
(i) shall at the option of Landlord be void and of no effect.




6



--------------------------------------------------------------------------------







15. (a) Until all of the Guaranteed Obligations of Guarantors hereunder shall
have been performed or satisfied in full, Parent shall not, through one or more
transactions, do, or permit to be done, any Parent Change of Control. "Parent
Change of Control" means (A) the acquisition by any person or group (within the
meaning of Sections 13(d) and 14(d)(2) o the Securities Exchange Act of 1934, as
amended ("Exchange Act")), other than any employee benefit plan (or related
trust) sponsored or maintained by Parent, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of fifty percent (50%) or more of the combined voting power of the
then outstanding voting Equity Interests of Parent entitled to vote generally in
the election of directors of Parent; (B) the consummation of a sale by Parent of
all or substantially all of Parent's assets; (C) a liquidation, dissolution or
winding-up of Parent; (D) the consummation of a merger, consolidation or other
business combination of Parent with or into another entity, or the acquisition
by Parent or assets or shares or equity interests of another entity, as a result
of which the stockholders of Parent immediately prior to such merger,
consolidation, other business combination or acquisition, do not, immediately
thereafter, beneficially own, directly or indirectly, more than fifty percent
(50%) of the combined voting power of the then outstanding voting Equity
Interests entitled to vote generally in the election of directors of the entity
resulting from such merger, consolidation or other business combination of
Parent; (E) Parent shall cease to own beneficially and of record, directly or
indirectly, eighty percent (80%) of the Equity Interests of Tenant; (F) any
reorganization, reverse stock split or recapitalization of Parent that would
result in a Parent Change of Control as otherwise defined herein; or (G) any
transaction or series of related transactions having, directly or indirectly,
the same effect as any of the foregoing.


(b)    Notwithstanding anything in Section 15(a) to the contrary, Parent shall
be permitted to cause, suffer, or permit, without Landlord's consent, any Parent
Change of Control that satisfies all of the terms and conditions set forth in
this Section 15(b), all of which must be satisfied on or before the effective
date (or earlier closing) of such proposed Parent Change of Control (each a
"Permitted Parent Change of Control"):


(i)    (A) No Event of Default has occurred and is continuing both as of the
date Parent delivers the Change of Control Notice (hereinafter defined) and as
of the date such proposed Parent Change of Control occurs or becomes effective;
(B) no violation or default under this Guaranty has occurred and is continuing
both as of the date Parent delivers the Change of Control Notice and as of the
date such proposed Parent Change of Control occurs or becomes effective; (C) the
Parent Change of Control would not result in an immediate violation of a
material term or condition of this Guaranty or the Lease; (D) if the Parent
Change of Control is or relates to a merger or consolidation of Parent, then,
prior to or simultaneously with its effectiveness, the surviving entity of such
merger or consolidation shall assume all of the obligations of Parent under this
Guaranty, actual, contingent and accrued, in a manner reasonably acceptable to
Landlord and otherwise in accordance with the terms and conditions of this
Guaranty; (E) if the Parent Change of Control is or relates to a sale or
transfer of Parent's assets, then, prior to or simultaneously with its
effectiveness, the purchaser or transferee of such assets shall assume all of
the


7



--------------------------------------------------------------------------------







obligations of Parent under this Guaranty, actual, contingent and accrued, in a
manner reasonably acceptable to Landlord and otherwise in accordance with the
terms and conditions of this Guaranty; (F) immediately after the Parent Change
of Control, and having given effect thereto, Parent, if the surviving entity, is
a Credit Entity or another Person that qualifies as a Credit Entity has assumed
all of the obligations of Parent under this Guaranty, actual, contingent and
accrued, in a manner reasonably acceptable to Landlord and otherwise in
accordance with the terms and conditions of this Guaranty; and (G) Parent has
delivered a Change of Control Notice to Landlord not less than thirty (30) days
prior to the effective date (or earlier closing) of such Parent Change of
Control.


(ii)    Notwithstanding anything herein to the contrary, no Parent Change of
Control is permitted hereunder if it involves or would result in any of the
following: (A) a Person that is the subject of any bankruptcy, insolvency,
rearrangement or similar actions or proceedings, whether voluntary or
involuntary, or a party to any actions, suits, or proceedings that would
reasonably be expected to have a material adverse impact on Parent's financial
position or any Person’s status as a Credit Entity; (B) a Person involved in the
Parent Change of Control is a Person whose property or interests are subject to
being blocked under any of the OFAC Laws and Regulations and/or who is in
violation of any of the OFAC Laws and Regulations; (C) any material adverse
impact on (1) the validity or enforceability of this Lease, (2) the rights and
remedies of Landlord under the Lease or (3) the ability of Tenant to perform its
obligations under the Lease, or (D) would result in use of any Location as other
than a Permitted Facility, except as permitted by the terms of the Lease or as
otherwise approved by Landlord.


(iii)    Prior to or simultaneously with the effectiveness of the Parent Change
of Control, (A) any instruments and documents required under this Section 15
shall be executed and delivered by the parties thereto, as applicable, on the
date of the Parent Change of Control in form and substance reasonably acceptable
to Landlord; (B) Parent shall, at Parent’s sole cost and expense, deliver to
Landlord any other reasonable instruments and documents requested by Landlord in
connection with the Parent Change of Control.
  
(iv)    For the purposes of this Section 15 and Section 16, the following terms
shall have the following meanings:


(A)"Change of Control Notice" means a written notice setting forth: (w) the date
that Parent desires the particular Parent Change of Control to be effective and
a reasonably detailed description of such proposed Parent Change of Control and
the Persons involved, together with supporting documentation reasonably
necessary for Landlord to evaluate whether such proposed Parent Change of
Control complies with the applicable terms and conditions of the Lease and this
Guaranty; (x) the proposed transfer instruments, and any other documents or
agreements relating thereto or required under the Lease or this Guaranty; (y)
current financial information with respect to the Credit Entity, including its
most recent Form 10-K


8



--------------------------------------------------------------------------------







and Form 10-Q, if available, and if not available, its most recent audited
financial report; and (z) such other documentation and information reasonably
necessary to confirm the satisfaction of the conditions precedent and other
requirements of this Section 15 or Section 16, as applicable, with respect
thereto, as determined by Landlord in Landlord's reasonable discretion. If
Parent identifies certain information included in the Change of Control Notice
to be confidential, then, at Parent’s request, Landlord agrees to enter into a
separate confidentiality agreement in form and substance reasonably acceptable
to Landlord.


(B)“Consolidated EBITDA” means, as of the date of any determination, the sum of
a Person’s consolidated net income (loss) for such period for the twelve (12)
month period ending on the last day of the fiscal quarter of the Person most
recently ended, plus, in each case to the extent deducted in calculating net
income (loss): (i) income, franchise and similar taxes, (ii) principal and
interest payments on all of its debt obligations (including any borrowings under
short term credit facilities), (iii) all non-cash charges, including, without
limitation, depreciation and amortization, and (iv) Non-Recurring Items.


(C)“Consolidated EBITDAR” means, as of the date of any determination, the sum of
the Person’s Consolidated EBITDA and total land and building rent for the twelve
(12) month period ending on the last day of the fiscal quarter of the Person
most recently ended.


(D)“Consolidated Interest Expense” means, as of the date of any determination,
interest expense, as determined in accordance with US GAAP, for the twelve (12)
month period ending on the last day of the fiscal quarter of the Person most
recently ended.


(E)“Coverage Ratio” means, as of any date of determination, the ratio of a
Person’s (i) Consolidated EBITDAR to its (ii) Consolidated Interest Expense.


(F)"Credit Entity" means any Person that qualifies under at least one of the
following clauses (x) or (y) immediately after the effectiveness of the Parent
Change of Control (giving effect thereto) or at such other time as contemplated
under Section 16 hereof: (x) as determined by US GAAP on a consolidated basis
with such Person’s consolidated Subsidiaries, such Person shall have (1) a
tangible net worth of no less than $300,000,000, (2) a Coverage Ratio of no less
than 3.5 to 1.0 and (3) a Lease Adjusted Leverage Ratio of no greater than 4.5
to 1.0; or (y) the rating assigned to the senior unsecured long term
indebtedness of such Person by


9



--------------------------------------------------------------------------------







Standard & Poor’s is “BB” or higher or such indebtedness is assigned a
comparable rating by any rating agency reasonably acceptable to Landlord. For
purposes of Section 16 or any Parent Change of Control, the calculations
determining whether such Person is a Credit Entity shall be performed, if
applicable, on a pro forma basis, giving effect to the transaction triggering
the application of the calculation and to any other acquisition or disposition
entered into by such Person during the relevant 12-month period (including pro
forma adjustments arising out of events which are directly attributable to any
acquisition or disposition of assets, are factually supportable and are expected
to have a continuing impact) as if such acquisition or disposition (and any
related incurrence, repayment or assumption of indebtedness or lease
obligations) had occurred on the first day of the relevant 12-month period.
 
(G)"Equity Interests" means, as applied to any Person, corporate stock and any
and all securities, shares, partnership interests (whether general, limited,
special or other), limited liability company interests, membership interests,
equity interests, participations, rights or other equivalents (however
designated and of any character) of corporate stock of such Person or any of the
foregoing issued by such Person (whether a corporation, a partnership, a limited
liability company or another type of entity) and includes, without limitation,
securities convertible into Equity Interests and rights, warrants or options to
acquire Equity Interests.


(H)“Lease Adjusted Leverage Ratio” means, as of any date of determination, and
as to any Person, the ratio of (a) the sum of (i) six (6) times such Person’s
total land and building rent for the twelve (12) month period ending on the last
day of the fiscal quarter of the Person most recently ended, and (ii) the total
current balance of such Person’s total obligations for borrowed money (including
any borrowings under short term credit facilities) on such date, to (b) such
Person’s Consolidated EBITDAR.
 
(I)“Non-Recurring Items” shall mean with respect to any Person, the sum of all
items that are unusual in nature and occur infrequently and are not
representative of the ongoing/future earnings or expenses of such Person.


16.In the event that, at any time, (i) no Event of Default then exists under
this Guaranty and no Event of Default (as defined in the Lease) then exists,
(ii) a transaction is proposed whereby Parent, following such transaction, (A)
shall then not own beneficially or of record, directly or indirectly, fifty
percent (50%) or more of the Equity Interests of BEF or (B) shall cease to have
the power to direct or cause the direction of the management of BEF, and (iii)
Parent, following such transaction, will be a Credit Entity on a pro forma basis
(whether or not a Parent Change of Control


10



--------------------------------------------------------------------------------







has occurred) as demonstrated to Landlord to Landlord’s reasonable satisfaction,
BEF shall, upon BEF’s written request to Landlord, be released from its
obligations hereunder contemporaneously with or prior to such transaction, in
which event Landlord shall deliver to BEF a full and complete release of such
obligations in form and substance reasonably acceptable to Landlord and BEF.


17.Each Guarantor represents and warrants to Landlord that: (a) such Guarantor
is a corporation duly formed, validly existing and in good standing under the
laws of the jurisdiction in which it was formed; (b) such Guarantor has the
requisite power and authority to enter into this Guaranty and the signatories
hereto are duly authorized to execute this Guaranty and bind such Guarantor to
the terms and conditions hereof; (c) the execution and delivery of this Guaranty
by such Guarantor has been duly and validly authorized; (d) the execution and
delivery of this Guaranty by such Guarantor will not (i) violate any law,
government regulation, decree or judgment applicable or relating to such
Guarantor or any of its assets, (ii) violate any provision of the charter or
organization documents of such Guarantor, or (iii) violate or constitute a
breach under any document, agreement or instrument to which such Guarantor or
its assets may be subject to or bound; (e) this Guaranty constitutes the legal,
valid and binding obligations of such Guarantor, enforceable against such
Guarantor, in accordance with its terms except as may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally and
by general equitable principles; (f) there are no actions, suits, proceedings or
investigations pending or, to such Guarantor’s knowledge, threatened against
such Guarantor, in law or in equity, before any federal, state or local
governmental authority, that could, individually or in the aggregate, reasonably
be expected to have a material adverse effect on such Guarantor’s ability to pay
and perform under the Lease or this Guaranty; (g) no bankruptcy, insolvency,
rearrangement or similar action or proceeding, whether voluntary or involuntary,
is pending or, to such Guarantor’s knowledge, threatened against such Guarantor,
nor has such Guarantor any intention of filing or commencing any such action or
proceeding; (h) no consent, approval, license, permit or other authorization of
any third-party or any governmental body or office is required for the valid and
lawful execution and delivery of this Guaranty by such Guarantor, the valid and
lawful exercise by Landlord against such Guarantor of the remedies available to
it under this Guaranty or applicable law or other rights granted to the Landlord
in this Guaranty; (i) all information such Guarantor has provided to Landlord is
accurate and complete in all material respects; and (j) such Guarantor has
received a copy of the Lease, has examined the Lease, and is familiar with all
of the terms, conditions and provisions contained in the Lease.


18.This Guaranty shall bind each Guarantor and its successors and assigns. This
Guaranty may be freely assigned, transferred or hypothecated by Landlord, in
whole, without Guarantor’s written consent, to any assignee of Landlord’s
interest under the Lease and shall run in favor and inure to the benefit of
Landlord, its successors and assigns, and each subsequent holder of Landlord’s
interest under the Lease. In the event of an assignment by Landlord of the Lease
with


11



--------------------------------------------------------------------------------







respect to less than all of the Properties as contemplated by Section 14.06 of
the Lease, and subject at all times to Section 16 hereof, each Guarantor then
still party to this Guaranty shall execute and deliver to the Assignment
Landlord and any New Lender, within five (5) Business Days following Landlord’s
written request therefor, an Assignment Lease Guaranty or, at the option of
Assignment Landlord, a joint and several Assignment Lease Guaranty, estoppel
certificates, a subordination, non-disturbance and attornment agreement, all as
contemplated by and described in said Section 14.06, and such additional
documents as may be reasonably required by Landlord, Lender, Assignment Landlord
and any New Lender. In no event shall either Guarantor be required to modify the
terms of this Guaranty in connection with the execution of an Assignment Lease
Guaranty, and Assignment Landlord and New Lender, if applicable, shall be bound
by the terms hereof as if Assignment Landlord were the “Landlord” hereunder,
including, without limitation, Section 16. Neither Guarantor nor Tenant shall be
required to pay any fee or reimburse Landlord, Assignment Landlord, or any
Lender or New Lender, in connection with any assignment of this Guaranty as
contemplated by this Section 18.


19.References to the term “Tenant” shall be deemed to include Tenant’s
successors and assigns. All personal pronouns used in this Guaranty, whether
used in the masculine, feminine, or neuter gender, shall include all other
genders. No attornment by Tenant in favor of any such mortgagee shall diminish
any of the Guaranteed Obligations, and following any such attornment, each
Guarantor’s obligations shall continue in full force and effect as if the
mortgagee were the original Landlord pursuant to the Lease.


20.Notices from Guarantors to Landlord, shall be in writing, addressed as
follows:


To Landlord:                National Retail Properties Trust
450 South Orange Avenue, Suite 900
Orlando, Florida 32801
Attention: Vice President – Asset Management


With copies to:            National Retail Properties Trust
450 South Orange Avenue, Suite 900
Orlando, Florida 32801
Attention: Vice President – General Counsel
                    
And to Lender at such address as to which Guarantor is notified in writing by
Landlord or Lender


To either or both Guarantors:        Bob Evans Farms, Inc.,
8111 Smith’s Mill Road,
New Albany, Ohio 43054,
Attn: General Counsel


12



--------------------------------------------------------------------------------









Notices shall be (a) personally delivered; (b) sent by a nationally recognized
overnight delivery service (e.g., Federal Express) for next-day delivery, to be
confirmed by such courier; or (c) mailed by United States certified mail, return
receipt requested, postage prepaid. Notices, demands and other communications
given in the foregoing manner shall be deemed given when actually received or
refused by the party to whom sent, unless mailed, in which event same shall be
deemed given on the day of actual delivery as shown by the addressee’s certified
mail receipt, or at the expiration of the third (3rd) business day after the
date of mailing, whichever first occurs. Each Guarantor, Landlord or Lender may
from time to time change its address for receiving notices under this Guaranty
by providing written notice to the other parties in accordance with notice
provisions of this Guaranty. Any and all such notices may be given on behalf of
any party by its attorney. Each Guarantor shall send to Lender a copy of each
notice that the Guarantor sends to Landlord.


21.This Guaranty shall be governed by and construed in accordance with the laws
of the state of Ohio. Each Guarantor agrees to be subject to the jurisdiction of
state or federal courts sitting in Ohio, to accept service of process in any
action brought in Ohio, to accept service by registered mail or personal service
and each Guarantor waives any objection to personal jurisdiction in such action.


22.If any provision of this Guaranty or the application of any provision to any
Person or any circumstance shall be determined to be invalid or unenforceable,
such determination shall not affect any other provisions of this Guaranty or the
application of such provision to any other Person or circumstance, all of which
other provisions shall remain in full force and effect.


23.The recitals to this Guaranty are incorporated into this Guaranty for all
purposes. All terms and conditions of the Lease are hereby incorporated by
reference. Capitalized terms used in this Guaranty and not otherwise defined
herein shall have the meanings assigned to them in the Lease.


24.The terms of this Guaranty shall not be modified, discharged, waived or
terminated except by an agreement in writing signed by Guarantor and Landlord.
Time is of the essence in this Guaranty and each and every provision hereof in
which any date or time is specified.


25.Parent shall deliver to Landlord at the times prescribed by the Lease the
financial statements and other information pertaining to Parent as required
under Section 9.03 of the Lease.


26.For purposes of this Guaranty, the term “Event of Default” shall mean any of
the following:




13



--------------------------------------------------------------------------------







(a)The failure of Guarantors, or either of them, to pay any amount due under
this Guaranty that remains unpaid for a period of five (5) business days after
Landlord demands payment thereof by a written notice to Guarantors.


(b)The occurrence of any default by Guarantors, or either of them, in the
performance of any obligation under this Guaranty, other than (i) the payment of
money, (ii) an obligation of Tenant under the Lease or (iii) the occurrence of a
Parent Change of Control, which default remains uncured for a period of fifteen
(15) days following written notice thereof from Landlord to Guarantors.


(c)The failure of Guarantors to perform any obligation of Tenant under the Lease
within the time period specified for the performance thereof under the Lease
including any applicable grace periods.


(d)The occurrence of a Parent Change of Control that is not a Permitted Parent
Change of Control.


(e)The failure of Parent to deliver any financial statement or other information
as required by Section 25 of this Guaranty and such failure is not corrected
within five (5) Business Days following written notice from Landlord to Parent.










(SIGNATURE PAGE FOLLOWS)





IN WITNESS WHEREOF, Guarantors have executed this Guaranty as of the day and
year first above written.


BOB EVANS FARMS, INC.,
a Delaware corporation


By:                         


Name:                         

Title:                         






14



--------------------------------------------------------------------------------







BEF FOODS, INC.,
an Ohio corporation


By:                         


Name:                         

Title: ________________________________            
STATE OF    )
) ss:
COUNTY OF    )


The foregoing instrument was acknowledged before me this ___ day of _________,
2016, by ________________, ___________________, of Bob Evans Farms, Inc., a
Delaware corporation, on behalf of the corporation.




                                                
Notary Public


STATE OF    )
) ss:
COUNTY OF    )


The foregoing instrument was acknowledged before me this ___ day of _________,
2016, by ________________, ___________________, of BEF FOODS, Inc., an Ohio
corporation, on behalf of the corporation.


                                                
Notary Public



